Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 7,559,834) in view of KOIZUMI et al (US 2016/0361641) further in view of YAMASHITA et al (US 20180200620).


Claim 1: The combination of York, KOIZUMI, & YAMASHITA teaches a non-transitory storage medium having stored therein a game program for causing a computer of an information processing apparatus to providing execution comprising:
acquiring first operation data from a first controller and second operation data from a second controller (York Figures 2 & 4: Elm 104, 136); 
switching a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); 
for a first player character and a second player character in a virtual space (York Figure 3; Elms 302, 304, 306, 308); 
switching an operation target to be controlled between the first player character and the second player character on the basis of at least one of the first operation data and the second operation data and control the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode (York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52); and 
controlling the first player character on the basis of the first operation data and control the second player character on the basis of the second operation data, in the second mode (York Figures 4- 7; Col 7:25-43) wherein
the one player can control the first player character or the second player character in the first mode using the first controller and second controller (-wherein the player can control either of four player characters and switch between them York Figures 4- 7; Col 6:34-52; 7:50-8:11 & KOIZUMI Abstract; Figures 14-16; Paragraph [0144]),
in the first mode, the first controller is configured to be held by the one player in one hand, and the second controller is configured to be held by the one player in another hand (KOIZUMI Abstract; Figures 14-15; Paragraph [0144]), and -2-KIRA et al.Atty Docket No.: SJP-723-4729 
Appl. No. 16/595,936in the second mode, the first controller is configured to be held by one player, of the two players, in both hands, and the second controller is configured to be held by another player, of the two players, in both hands (KOIZUMI Abstract; Figure 16; Paragraph [0144]),
the first controller and the second controller are configured to vibrate (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
in the first mode, the first controller and/or the second controller vibrate when the second player character is being controlled by a first player or when the second player character is in a state of not being visible in the virtual space (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and
in the second mode, the first controller and/or the second controller vibrate when a second player operates the second player character (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).

York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11).  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included the use of multiple controllers by a player as taught by KOIZUMI (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.
The combination of York & KOIZUMI teaches the use of player controllers and switching of operational targets as set forth herein above and providing vibration of the controllers responsive to instructions (KOIZUMI Paragraphs [0261], [0272]).  While the combination of York & KOIZUMI is arguably silent regarding the inclusion of claim features directed to the presentation of vibrations at the controllers responsive to the operation of a character by a first or second player YAMASHITA teaches this feature was known in an analogous gaming application including game controllers (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the controller vibration features as taught by YAMASHITA in the game controllers of York & KOIZUMI in order to provide the benefit of additional feedback to the player that would alert the player to the proximity of a character to game objects that could be visually obstructed or that are of particular importance during game play.


Claim 2: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game program further causes the computer to provide execution comprising: 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]); and  -2-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).

Claim 3: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game program further causes the computer to provide execution comprising: 
determining at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, and generating a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the first mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]); and 
determining an intensity to vibrate at least one of the first vibrator and the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, and generating a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).

Claim 4: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 3, 
wherein the game program, in the second mode, further causes the computer to provide execution comprising determining an intensity to vibrate the second vibrator, on a basis of a distance between the predetermined object and the second player character, and generating a signal to vibrate the second vibrator with the determined intensity (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).


Claim 6: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, 
wherein the game program, in the first mode, further causes the computer to provide execution comprising: 
performing control for causing the second player character to enter a waiting state in the virtual space, performing control for temporarily erasing the second player character, or performing control for causing the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60); and 
performing control for causing the first player character to enter a waiting state in the virtual space, when the second player character is controlled (-non controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  


Claim 7: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, wherein the first player character and the second player character have different accessible ranges in the virtual space (-implicit to the placement of player characters at different relative locations to one another that they have different accessible ranges in virtual space by the virtue of that relative placement-York Figures 4- 7; Col 7:25-43).  

Claim 8: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 6, wherein the game program further causes the computer to provide execution comprising perform control for causing the first player character or the second player character to enter a waiting state at a position immediately before the switching of the operation target, when the first player character or the second player character is caused to enter a waiting state(-non  controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9)..  

Claim 9: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 8, wherein the game program further causes the computer to provide execution comprising performing control for causing the first player character or the second player character to enter a waiting state in a state in which a predetermined action performed immediately before the switching of the operation target is performed, when the first player character or the second player character is caused to enter a waiting state(-non  controlled players remain waiting and controlled by AI until a player assumes control wherein handing off controls to the player or AI is a predetermined action- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  


Claim 10: The combination of York, KOIZUMI, & YAMASHITA teaches a game apparatus comprising: 
		a processor (York Figures 2 & 4: Elm 200);
a memory configured to store computer readable instructions that, when executed by the processor (York Figures 2 & 4: Elm 200; Col 3:60-4:8;), cause the game apparatus to:
acquire first operation data from a first controller and second operation data from a second controller (York Figures 2 & 4: Elm 104, 136);  -4-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
switch a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); and 
control a first player character and a second player character in a virtual space (York Figure 3; Elms 302, 304, 306, 308),, 
wherein the at least one processor is further configured to 
switch an operation target to be controlled between the first player character and the second player character is set as an operation target, on the basis of the first operation data and the second operation data and control the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode(York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52), and 
control the first player character on the basis of the first operation data and control the second player character on the basis of the second operation data, in the second mode (York Figures 4-7; Col 7:25-43) wherein
the first controller and the second controller are configured to vibrate (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
in the first mode, the first controller and/or the second controller vibrate when the second player character is being controlled by a first player or when the second player character is in a state of not being visible in the virtual space (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and
in the second mode, the first controller and/or the second controller vibrate when a second player operates the second player character (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).
York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11).  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included the use of multiple controllers by a player as taught by KOIZUMI (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.
The combination of York & KOIZUMI teaches the use of player controllers and switching of operational targets as set forth herein above and providing vibration of the controllers responsive to instructions (KOIZUMI Paragraphs [0261], [0272]).  While the combination of York & KOIZUMI is arguably silent regarding the inclusion of claim features directed to the presentation of vibrations at the controllers responsive to the operation of a character by a first or second player YAMASHITA teaches this feature was known in an analogous gaming application including game controllers (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the controller vibration features as taught by YAMASHITA in the game controllers of York & KOIZUMI in order to provide the benefit of additional feedback to the player that would alert the player to the proximity of a character to game objects that could be visually obstructed or that are of particular importance during game play.


Claim 11: The combination of York, KOIZUMI, & YAMASHITA teaches the game apparatus according to claim 10, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game apparatus is further configured to 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 12: The combination of York, KOIZUMI, & YAMASHITA teaches the game apparatus according to claim 10, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and  -5-KIRA et al.Atty Docket No.: RYM-723-4729 
Appl. No. To Be Assigned the game apparatus is further configured to
 determine at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, and generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the first mode, and to determine an intensity to vibrate at least one of the first vibrator and the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  


Claim 13: The combination of York, KOIZUMI, & YAMASHITA teaches the game apparatus according claim 10, wherein the game apparatus is further configured to, in the first mode,
cause the second player character to enter a waiting state in the virtual space, temporarily erase the second player character, or cause the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60), and 
cause the first player character to enter a waiting state in the virtual space, when the second player character is controlled (-non-controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  

Claim 14: The combination of York, KOIZUMI, & YAMASHITA teaches a game system comprising: 
a first controller configured to generate first operation data according to an operation of a user (York Figures 2 & 4: Elm 104, 136); 
a second controller configured to generate second operation data according to an operation of the user (York Figures 2 & 4: Elm 104, 136); and
processing circuitry having at least one processor (York Figures 2 & 4: Elm 200), the processing circuitry is configured to:
switch a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); and  -6-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
control a first player character and a second player character in a virtual space (York Figures 2, 3 & 4; Col 7:25-43; Elm 200), 
switch an operation target to be controlled between the first player character and the second player character is set as an operation target, on the basis of the first operation data and the second operation data and control the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode(York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52); and 
control the first player character on the basis of the first operation data and control the second player character on the basis of the second operation data, in the second mode (York Figures 4- 7; Col 7:25-43), wherein
the first controller and the second controller are configured to vibrate (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
in the first mode, the first controller and/or the second controller vibrate when the second player character is being controlled by a first player or when the second player character is in a state of not being visible in the virtual space (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and
in the second mode, the first controller and/or the second controller vibrate when a second player operates the second player character (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).
York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11).  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included the use of multiple controllers by a player as taught by KOIZUMI (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.
The combination of York & KOIZUMI teaches the use of player controllers and switching of operational targets as set forth herein above and providing vibration of the controllers responsive to instructions (KOIZUMI Paragraphs [0261], [0272]).  While the combination of York & KOIZUMI is arguably silent regarding the inclusion of claim features directed to the presentation of vibrations at the controllers responsive to the operation of a character by a first or second player YAMASHITA teaches this feature was known in an analogous gaming application including game controllers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the controller vibration features as taught by YAMASHITA in the game controllers of York & KOIZUMI in order to provide the benefit of additional feedback to the player that would alert the player to the proximity of a character to game objects that could be visually obstructed or that are of particular importance during game play.

Claim 15: The combination of York, KOIZUMI, & YAMASHITA teaches the game system according to claim 14, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the processing circuitry is further configured to 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 16: The combination of York, KOIZUMI, & YAMASHITA teaches the game system according to claim 14, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the processing circuitry is further configured to 
determine at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player character or the second -7-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned player character to be the operation target with respect to a predetermined object in the virtual space, and generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the first mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
determine an intensity to vibrate at least one of the first vibrator and the second vibrator, a the basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, and generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 17: The combination of York, KOIZUMI, & YAMASHITA teaches the game system according to claim 14, 
wherein the processing circuitry is further configured to, in the first mode,
cause the second player character to enter a waiting state in the virtual space, temporarily erase the second player character, or cause the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60), and 
cause the first player character to enter a waiting state in the virtual space, when the second player character is controlled (- non-controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  

Claim 18: The combination of York, KOIZUMI, & YAMASHITA teaches a game method executed in a computer of an information processing apparatus, the game method comprising: 
acquiring first operation data from a first controller (York Figures 2 & 4: Elm 104, 136); 
acquiring second operation data from a second controller (York Figures 2 & 4: Elm 104, 136); 
switching a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); 
for a first player character and a second player character in a virtual space (York Figures 3 & 4; Col 7:25-43), 
switching an operation target to be controlled between the first player character and the second player character is set as an operation target, on the basis of at least one of the first -8-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned operation data and the second operation data and controlling the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode(York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52); and
 controlling the first player character on the basis of the first operation data and controlling the second player character on the basis of the second operation data, in the second mode (York Figures 4- 7; Col 7:25-43) wherein
the first controller and the second controller are configured to vibrate (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
in the first mode, the first controller and/or the second controller vibrate when the second player character is being controlled by a first player or when the second player character is in a state of not being visible in the virtual space (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and
in the second mode, the first controller and/or the second controller vibrate when a second player operates the second player character (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).
York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11).  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included the use of multiple controllers by a player as taught by KOIZUMI (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.
The combination of York & KOIZUMI teaches the use of player controllers and switching of operational targets as set forth herein above and providing vibration of the controllers responsive to instructions (KOIZUMI Paragraphs [0261], [0272]).  While the combination of York & KOIZUMI is arguably silent regarding the inclusion of claim features directed to the presentation of vibrations at the controllers responsive to the operation of a character by a first or second player YAMASHITA teaches this feature was known in an analogous gaming application including game controllers (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the controller vibration features as taught by YAMASHITA in the game controllers of York & KOIZUMI in order to provide the benefit of additional feedback to the player that would alert the player to the proximity of a character to game objects that could be visually obstructed or that are of particular importance during game play.

Claim 19:  The combination of York, KOIZUMI, & YAMASHITA teaches the game method according to claim 18, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game method further comprises: 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]); and 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 20: The combination of York, KOIZUMI, & YAMASHITA teaches the game method according to claim 18, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
and the game method further comprises: 
determining at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, and generating a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the first mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]); and  -9-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
determining an intensity to vibrate at least one of the first vibrator and the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, and generating a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).


Claim 21: The combination of York, KOIZUMI, & YAMASHITA teaches the game method according to claim 18, further comprising: 
causing the second player character to enter a waiting state in the virtual space, temporarily erasing the second player character, or causing the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60); and 
causing the first player character to enter a waiting state in the virtual space, when the second player character is controlled, in the first mode (-non  controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).

Claim 24: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, wherein [while] the first player character is controlled as the operation target, and the second player character, operating without being controlled as a non-operation target, enters a waiting state on a spot in the virtual space, and [while] the second player character is controlled as the operation target, and the first player character, operating without being controlled as the non-operation target, enters the waiting state on the spot in the virtual space (-wherein the player can control/operate one of four selectable player characters and the unselected characters are controlled/operated by “Artificial intelligence” to operate in multiple independent spots of virtual space while in a waiting state for the player to change the selected character to one of the currently unselected player characters-  York Figure 3; Col 6:34-7:10;).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over York (US 7,559,834) in view of KOIZUMI et al (US 2016/0361641) further in view of YAMASHITA et al (US 20180200620) as applied to at least 1-4, 6-21 and 24 and in yet further view of Logg (US 4,738,451) 

Claim 25: The combination of York, KOIZUMI, YAMASHITA & Logg teaches the non-transitory storage medium according to claim 1, wherein a characteristic associated with the virtual space affects the first player character differently than the second player character (-characters have different attributes including speed and longevity that cause the characteristics of the environment to affect the characters differently -Logg Abstract; Col 1:67-2:43).  The combination of York, KOIZUMI, & YAMASHITA teaches the invention including a plurality of selectable playable characters as presented herein above.  While the comabination of York, KOIZUMI, & YAMASHITA is silent regarding the virtual space effecting the first and second characters differently, in an analogous teaching Logg teaches that this feature was known in an electronic gaming (Logg Abstract; Col 1:67-2:43).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed inevtion to have incorporated the use of differing character attributes that cause the characters to be effected differently by the virtual environment as taught by Logg in the combination of York, KOIZUMI, & YAMASHITA in order to allow the player’s character selection to better reflect the player’s game play style and/or provide a game mechanic that allows the player to swap to the game character best suited for the present game instance.

Response to Arguments
Applicant's arguments filed March 15th, 2022 have been fully considered but they are not persuasive. 
The applicant remarks as presented on pages 16 through 18 of the above dated reply are generally focused on the ability of the first and second controller ability to vibrate and the vibration of the first and/or second controller when either a first or second player operates a second character.  The applicant proposes that the combination of prior art as previously applied would not teach this feature as particularly claimed and including alternative features of additionally vibrating when the second character is not visible in the virtual space.
Responsive to the preceding the presented claim limitations include various alternative arrangements including performing the act of “vibrating of the first and/or second controller when either a first or second player operates a second character” which is taught by the prior art teachings of KOIZUMI & YAMASHITA (KOIZUMI Paragraphs [0261], [0272] & YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]) as now applied in combinations with York as well as York, & Logg presented herein above. Wherein it is noted that the prior art of KOIZUMI speaks to the inclusion of vibration feedback for a plurality of selectable player-controlled characters by a plurality of players and YAMASHITA speaks more specifically to providing of vibration specifically responsive to player manipulation of the controller and by extension the manipulation of the associated game character.  The presented limitations concerning the visibility of the second character and vibration associated therewith is an alternatively optional feature of the claimed invention as presented and accordingly is not sufficient to distinguish the claimed invention from the combination of prior art as applied.

Newly added claims 24 and 25 are addressed in the rejections under the combinations od York, KOIZUMI, YAMASHITA and York, KOIZUMI, YAMASHITA & Logg as respectively presented herein above.

In view of the preceding, the rejection of claims is respectfully maintained as presented herein above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.M/
Examiner, Art Unit 3715 
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715